Citation Nr: 9905239	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
replacement.

3.  Entitlement to service connection for left foot disorder.

4.  Entitlement to service connection for left eye disorder.

5.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to January 
1947.  It is noted that the veteran actually served two 
separate but continuous periods of active duty, with the 
first being from June to November 1945, and the second being 
from November 1945 to January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims on appeal.

A videoconference hearing before the undersigned Board Member 
was conducted in December 1998, a transcript of which is of 
record.  This videoconference hearing was in lieu of the 
veteran's requested Travel Board hearing.  38 C.F.R. 
§ 20.700(e) (1998).


FINDINGS OF FACT

1.  The evidence on file does not support a finding that the 
veteran engaged in combat during World War II.

2.  The veteran does not have a "clear" diagnosis of PTSD.

3.  There is no competent medical evidence on file which 
relates the veteran's current psychiatric problems to his 
period of active service.

4.  While the evidence on file shows that the veteran 
sustained a left knee injury during service, the evidence 
does not show that he had knee replacement surgery at that 
time.  In fact, the medical evidence on file does not 
indicate that the veteran has ever had a left knee 
replacement.

5.  The medical evidence on file does not show the veteran 
currently has either a left foot or a left eye disorder.  
Even if the veteran's report of current left foot and left 
eye problems could be accepted as true, there is still no 
competent medical evidence on file which relates these 
problems to the veteran's period of active service.

6.  An April 1988 rating decision found that the veteran was 
not entitled to service connection for fracture of the lumbar 
vertebra.

7.  The medical evidence submitted since the April 1988 
decision does not show treatment for back problems.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).  

2.  The claim of entitlement to service connection for left 
knee replacement is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a left 
foot disorder is not well-grounded.  38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for a left 
eye disorder is not well-grounded.  38 U.S.C.A. § 5107(a).

5.  The April 1988 rating decision finding that the veteran 
was not entitled to service connection for fracture of the 
vertebra is final.  38 U.S.C. 4005(c) (1982) (38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.192(1987) (38 C.F.R. 
§ 20.1103 (1998)).

6.  New and material evidence to reopen the veteran's claim 
for a low back disorder has not been submitted; the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  On the veteran's June 1945 induction 
examination, he was found to have no musculoskeletal defects.  
Also, he was found to have no psychiatric diagnosis, or 
psychiatric or neurological symptoms.  His vision, without 
correction, was 20/20 for both eyes.  A November 1945 
examination found no musculoskeletal defects or eye 
abnormalities, and his feet were clinically evaluated as 
normal.  No psychiatric disorder was identified.  Uncorrected 
vision for the right eye was 20/25, and 20/20 for the left 
eye.  No significant diseases, wounds or injuries were listed 
at that time.  Also, the examiner opined that the veteran met 
the physical and mental standards for discharge.  On the 
veteran's December 1946 discharge examination, it was noted 
that he experienced no malaria, syphilis or dysentery during 
his period of active service.  However, it was noted that he 
sustained a knee injury in September 1946, in Germany, for 
which he spent 5 days in the dispensary.  Under 
musculoskeletal defects, he was found to have scar present on 
the left knee, incurred in military service, non-symptomatic 
and non-disabling.  His feet were clinically evaluated as 
normal, and there were no eye abnormalities.  Uncorrected 
vision in his right eye was 20/40, while it was 20/20 for his 
left eye.  Under psychiatric diagnosis, it was noted that the 
veteran was being discharged from the military under AR 615-
369 on account of inaptness.  Overall, the examiner opined 
that the veteran met the physical and mental standards for 
discharge.  

The veteran's Enlisted Record and Report of Honorable 
Discharge for the period from November 1945 to January 1947, 
shows that he departed for and arrived in the European 
Theater of Operations in March 1946.  The Record indicates 
that he remained in the European Theater of Operations until 
he departed for the United States in November 1946.  This 
Record also reports that the veteran served in no battles or 
campaigns, and that he received no wounds in action.  His 
only reported decoration or citation was the Army of 
Occupation Medal.  Also, his military occupational specialty 
was that of a cook.

Also on file is a November 1946 Report of Proceedings Before 
a Board of Officers regarding the veteran's discharge.  This 
Board of Officers found, pursuant to AR 615-369, that the 
veteran had inaptness, and that he did not possess the 
required degree of adaptability for military service after 
reasonable attempts had been made to reclassify and reassign 
in keeping with his abilities and qualifications.  Therefore, 
it was recommended that the veteran be discharged from 
service for these reasons.  

In February 1947, the veteran submitted an application for 
pension or compensation for a left knee injury.  He reported 
that he sustained the injury in September 1946, and that it 
occurred due to playing football.  

By a June 1947 rating decision, the veteran was granted 
service connection for a nonsymptomatic left knee scar.  The 
condition was assigned a noncompensable (zero percent) 
disability rating, effective February 1, 1947.  By 
correspondence dated in July 1947, the veteran was informed 
that service connection had been granted for the left knee 
scar and that a noncompensable rating had been assigned.  He 
was also informed that service connection had not been 
established for inaptness as the condition was a congenital 
defect and not a disability within the meaning of the law.

A Certificate of Attending Physician, dated in April 1952, 
contained the following findings and symptomatology: 1) Scar 
over the left knee; 2) History of having been in an auto 
accident while in service in 1946; 3) History of weakness of 
the left knee; 4) Rigidity of the knee cap; and 5) Unable to 
get free mobility of knee cap.  The diagnosis was old injury, 
possible injury to the patella.  This Certificate noted that 
the information was furnished from memory, and not office 
records.

A VA orthopedic examination, dated in May 1951 (1952?), is on 
file regarding the veteran's left leg.  At that examination, 
the veteran reported that a truck turned over in 1946 or 
1947, and injured his left knee.  He also reported that he 
worked as a brick layer, and at a lumber company the last 12 
months, off and on, and that he had lost a good many days on 
account of his left knee.  On examination, the examiner noted 
that the veteran was a fairly well muscled individual.  Both 
knees and calves looked to be about the same size and normal, 
but possibly the left knee and calf measured 1/2 cm smaller 
than the right.  Motion in the left knee was from full 
flexion through hyperextension, without apparent spasm, pain, 
or crepitus.  There did not seem to be any anterior-posterior 
or lateral instability of the left knee.  The examiner found 
three scars on the anterior surface of the knee, which were 
from 1/2 to 1 inch in length, linear, slightly contracted, but 
not depressed, adherent, or especially tender.  Diagnosis was 
traumatic scars of the left knee, non-symptomatic.  X-rays of 
the left knee and chest were negative for any disease or 
defect.

The denial of the veteran's claim for a left knee disorder 
was continued by a May 1952 Confirmed and Continued Rating 
Sheet.

On file is a Hospital Summary from the VA Hospital in Dallas, 
Texas, which shows that the veteran was hospitalized from 
December 1965 to January 1966 for excruciating low back and 
left leg pain of sciatic type of 4 months duration.  Physical 
examination showed that he had an S1 dermatome type 
hypalgesia on the left, obvious weakness of the left gluteal, 
left hamstring, and gastroc musculature.  He was unable to 
walk on his left toes, having a heel drop.  Also, he had no 
upper neuron signs.  The veteran was placed on conservative 
treatment, and seemed to improve.  He was sent home, but 
returned in severe pain.  A myelogram and partial 
hemilaminectomy and fusion were performed which found 
herniated nucleus pulposus, L5, on the left, with neurologic 
symptoms.  He was told to do absolutely no work for 3 months, 
and then to return to work on a gradual basis.  

A February 1966 rating decision found that the veteran was 
not entitled to service connection for herniated nucleus 
pulposus, nor was the condition considered permanent for 
pension purposes.

In October 1985, the veteran submitted a claim of entitlement 
to service connection for his right knee cap, which he 
contended was replaced during service.  Specifically, he 
stated that it was replaced in 1947 while he was stationed in 
Germany.  He also reported that he busted his vertebrae and 
peltic bone which he stated was pressing his blood vessel and 
nerves to his left leg, which left him paralyzed for 2 years 
after his discharge from the military.  The veteran contended 
that these injuries were due to a grenade that exploded in 
his truck.

On file were medical records dated in September 1985.  These 
records show that the veteran reported that he had felt 
"dizzy" during the past 3 months.  He also described pain 
that began in his back that radiated along the right side of 
his body into his head.  Further, he reported that his 
"eyes" became weak.  It was also noted that the veteran had 
back surgery 10 years earlier, and was now experiencing left 
leg numbness.  

By a November 1985 rating decision, service connection was 
denied for a chronic right knee disability and fractured 
lumbar vertebrae.  It was noted that the service medical 
records, including the December 1946 separation examination, 
showed no evidence of either condition during service.

Medical records from the VA Medical Center (VAMC) in Dallas, 
Texas, are on file which cover the period from December 1987 
to January 1988.  A December 1987 X-ray report showed 
degenerative joint disease of the cervical spine at all 
discs, and lordosis.  Records from January 1988 show that the 
veteran was given Motrin to treat his chronic low back pain.  
Nothing in these records related the veteran's medical 
problems to his period of active service.

In March 1988, the veteran underwent both a general VA 
compensation and pension examination and a VA orthopedic 
examination.

On the VA compensation and pension examination, the examiner 
noted that the only medical records available for review were 
the December 1987 to January 1988 records from the Dallas 
VAMC.  The examiner also noted that the veteran appeared very 
depressed at the time of the examination.  The veteran 
reported that he had been unable to find work, that his wife 
had a nervous breakdown, and that they had had no electrical 
lights or water in their home for several months.  The 
examiner noted that he would refer the veteran to a Social 
Worker after the examination was completed.  Overall, the 
examiner reported that the general physical examination was 
not remarkable except for the orthopedic problems.  The 
examiner diagnosed hypertension, essential, mild, and 
reported that the blood pressure was well-controlled at that 
time with medication.  Also diagnosed was mental depression, 
which the examiner opined was probably secondary to the 
veteran's physical condition and inability to work.  

On the VA orthopedic examination, the examiner noted that the 
veteran was in service from June 1945 to January 1947, and 
had current complaints of back and right knee pain.  It was 
noted that the veteran reported that he drove a food supply 
truck during World War II, and that he was injured when his 
truck was attacked by German troops and struck by a hand 
grenade.  However, the examiner noted that this account was 
apparently a complete fabrication since the veteran was not 
in the military until June 1945.  It was also noted that the 
service medical records showed that the veteran injured his 
left knee when a vehicle overturned in 1946.  The examiner 
also noted that the veteran apparently incurred a cut on the 
anterior aspect of his left knee which had been previously 
examined and no disability was shown.  Further, he found the 
veteran to be mentally rather slow and a very poor historian.  
The examiner also noted that the veteran apparently had back 
surgery by a neurosurgeon at the Dallas VAMC in January 1966.  
It was noted that this surgery apparently involved a herniate 
nucleus pulposus at the L5-S1 level which was treated by 
diskectomy and local fusion following a myelogram.  Also, the 
veteran apparently had a marked degree of left lower 
extremity weakness prior to the surgery, but that this 
condition improved a great deal following the surgery.  In 
recent years, the veteran had reportedly developed increased 
pain in both knees, particularly the right knee.

On physical examination of the veteran's back, the orthopedic 
examiner found a vertically placed surgical scar in the low 
lumbar or lumbosacral area.  The scar was well-healed, 
nontender, and freely movable.  Lateral bending of the 
veteran's lumbosacral spine was about 50 percent normal.  On 
forward bending he lacked about 1 foot of touching the floor 
with his outstretched hands.  Deep tendon reflexes in the 
lower extremities were absent both at the knees and ankles.  
Examination of the left knee joint showed a full range of 
motion from zero to 135 degrees.  The examiner found minimal 
crepitation on flexion extension of the left knee, and no 
joint effusion or soft tissue thickening.  However, 
examination of the right knee showed a marked degree of 
crepitation with flexion extension.  Range of motion was from 
zero to 125 degrees.  There was also some generalized soft 
tissue thick-ening around the right knee joint, but no 
ligamentous laxity or joint effusion.  The examiner noted 
that the veteran had a marked degree of crepitation on 
grinding the knee cap against the underlying femur on the 
right.  On review of the X-rays, the examiner found that the 
veteran's lumbosacral spine showed marked narrowing of the 
L5-S1 intervertebral disc space with adjacent bony sclerosis.  
The examiner noted that he could not make out a definite 
fusion mass between L5 and S1, but neither were the articular 
facets well delineated.  Therefore, he opined that the 
veteran may have had a local posterior element fusion between 
L5 and S1.  With respect to the left knee, the examiner found 
that the X-rays showed only very minimal spurring on the 
posterior aspect of the patella which indicated a minimal 
degree of patellofemoral arthritis.  Regarding the right 
knee, the examiner found that the X-rays showed a marked 
degree of osteoarthritic changes both in the medial and 
lateral joint compartments and the patellofemoral joint.

Overall, the VA orthopedic examiner diagnosed history of 
herniated nucleus pulposus L5-S1 with diskectomy in January 
1966 with fairly satisfactory results.  The examiner noted 
that the veteran did have a moderate degree of residual low 
back pain, with minimal limitation of motion and moderate 
impairment of back function.  Also diagnosed was moderate 
osteoarthritis of the right knee joint with moderate to 
marked impairment of function.  The veteran was also 
diagnosed with osteoarthritis of the left knee joint, 
patellofemoral, with minimal impairment of function. 

It is noted that the March 1988 X-ray report of the pelvis 
and lumbar spine showed a normal pelvis, and degenerative 
disease at the lumbosacral junction.  There were normal 
sacroiliac joints.  Additionally, there was narrowing of L5-
S1 associated with vacuum effect and subchondral sclerosis on 
both sides of the disc space.  There was normal alignment.  
The X-ray report of the knees noted that no comparison films 
were available, and that the nature of the trauma to the 
veteran's right knee was not known.  It was noted that this 
was of key importance because there was an abnormality of the 
right knee.  Moreover, there were minor degenerative changes 
involving both the right and left knees. 

An April 1988 rating decision reflects that the following 
conditions were not service-connected: osteoarthritis of the 
right knee; herniated nucleus pulposus, L5-S1, postoperative; 
spurring of the left knee; fracture of the lumbar vertebra 
(not shown); inaptness (CDA); hypertension with left 
ventricular hypertrophy; and degenerative joint disease of 
the cervical spine.  The Board notes that the veteran was 
informed by correspondence dated in June 1988 that he had 
been awarded nonservice-connected disability pension, 
effective February 1, 1988.

In September 1995, the RO received the veteran's claim of 
entitlement to service connection for PTSD.

Medical records were obtained from the Dallas VAMC that 
covered the period from April 1994 to September 1995.  These 
records note a history of cervical degenerative joint 
disease, and depression.  In October 1994, the Psychology 
department noted that the veteran was a World War II veteran 
with  a history of head trauma reportedly incurred during the 
war.  This record notes that the veteran's current diagnoses 
included depression and anxiety.  In September 1995, it was 
noted that the veteran was referred for evaluation of his 
PTSD symptoms.  At that time, the veteran reported that he 
could not stand being around people, had slept in the car, 
heard bombs go off and helicopter sounds, and that he always 
felt depressed.  His wife also reported that the veteran had 
trouble sleeping, and that he would fight in his sleep.  The 
veteran denied any suicidal or homicidal ideation, or alcohol 
and drug use.  He also reported severely blurred vision, and 
that he was treated by "Dr. Gurguis" in December 1994.  
However, the records do not contain any diagnosis of PTSD, 
nor do they show treatment for left knee, left foot, left 
eye, or back problems.

The RO sent the veteran a development letter in April 1996.  
The veteran was requested to provide a complete detailed 
description of the specific traumatic incident(s) which 
produced the stress that resulted in the claimed PTSD.  Also, 
the veteran was requested to provide the information 
regarding any medical treatment he had received for PTSD 
since his discharge.

The veteran underwent a VA PTSD examination in May 1996.  
Among other things, it was noted that veteran reported that 
he went to France during his period of active duty where he 
worked in the office and sent home dog tags.  He also 
reported that he was in Germany for a good while and that 
while he was over there, he went to Israel.  He reported that 
he drove a food supply truck in the war, which was blown up 
by "some SS people."  The examiner noted that the war was 
over in 1945, well before the veteran had gone into service, 
which he (the veteran) did not acknowledge.  The veteran also 
stated that he was a two time hero and that he was given an 
honorable discharge as a PFC.  He also reported that he was 
sent from Fort Dix to Fort Sam Houston, and that he was in a 
wheelchair for 2 years and that he had surgery for broken 
back and pelvis.  The examiner noted that none of this was in 
the record.  It was also noted that the veteran had been 
evaluated in the past for disability at the Dallas VAMC, and 
they did not find a whole lot wrong.  The examiner also noted 
that the veteran insisted that he was in war and combat, but 
nothing in the record showed that.  In fact, the examiner 
opined that the veteran spoke of many things that seemed 
fabricated.  The veteran reported that he went to war in 
Israel.  After discharge, he reported that he stayed at home 
for about a year, and was rather vague about what he did 
after the war.  Further, the examiner found that the veteran 
got his times mixed up and was pretty mixed up in much of 
what he was attempting to tell.  The veteran also reported 
that he used to have trouble sleeping at night, but that he 
was able to sleep well with medications.  The examiner noted 
that the veteran had a bottle of pink pills, but that the 
label on the bottle had worn off and he (the examiner) could 
not tell what the pills were.  The veteran reported that his 
appetite was good.  He also reported that he occasionally got 
depressed when he ran out of medication.  The examiner noted 
that the veteran was supposed to have had psychiatric testing 
at one time that was ordered by Dr. K. Gray, but he decided 
that he would not be able to perform what was needed and to 
cooperate with the testing.  He knew the correct date and 
that Clinton was the current President.  However, he stated 
that the one behind him was Nixon and the next one back was 
Johnson and then Kennedy.  He did know the current governor 
of the State of Texas.  The veteran also reported that he 
stayed on his medicine and got a full prescription recently.  

On mental status examination, the examiner found the veteran 
to be casual and neat in his dress, and was as cooperative as 
best he could be.  He was relatively oriented to where he 
was.  The examiner noted that the veteran rambled on, but did 
not appear to be hallucinating or delusional at the present 
time, and what he presented was what he was convinced was so.  
The examiner opined that the veteran did seem moderately 
organic.  He noted that the veteran reported that he 
occasionally got depressed, but that he never had any 
thoughts of suicide.  The examiner opined that the veteran's 
intellect appeared low.  Also, he found the veteran's memory 
to be spotty, judgment only fair, and no insight.  Based on 
the foregoing, the examiner diagnosed organic brain syndrome.  
Additionally, he opined that the veteran's incapacity to work 
and to socialize were both moderate.

In a June 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO noted that the veteran had not responded to the 
April 1996 development letter.  The RO also noted that the 
veteran's service medical records, the VA treatment records 
from the Dallas VAMC, and the May 1996 VA PTSD examination 
had been reviewed in regard to the veteran's claim, and that 
this evidence did not show a confirmed diagnosis of PTSD nor 
confirmation of a stressor.

In October 1996, the veteran requested service connection for 
his lower back, left knee and left foot.  He reported that 
these injuries were the result of a hand grenade that was 
thrown into his "check" in Germany in 1946.  The veteran 
reported that his left eye was also injured at that time.  
Furthermore, he reported that a plastic knee was inserted in 
Munich, Germany, in 1946.  He reported that he was currently 
being treated for these problems at the Dallas VAMC.

Medical records were obtained from the Dallas VAMC that 
covered the period from October 1995 to October 1996.  These 
records note that the veteran failed to show for his 
evaluation at the Mental Health Clinic in October 1995.  
These records show that the veteran received refills of his 
prescription medication on several occasions.  In August 
1996, it was noted that the veteran was prescribed Alprazolam 
for anxiety with good results.  In October 1996, the veteran 
and wife sought assistance regarding his VA benefits.  The 
veteran reported that was injured during World War II, where 
he sustained knee and back problems.  It was also noted that 
the veteran had multiple problems, including depression, knee 
and back.  The record notes that the veteran was referred to 
an official in the VA benefits division regarding his request 
for assistance.  However, these records do not show any 
actual treatment for left knee, left foot, left eye or back 
problems.

Also on file is a statement from the veteran, dated in May 
1996, regarding his claim for PTSD.  The veteran reported 
that while stationed in Germany during World War II, where he 
was a driver for the food supply trucks.  He reported that 
one day his truck's brakes went out, which caused him to stop 
at the 553rd gas supply station.  At that time he was 
assigned a new truck.  However, due to this delay, he was 
forced to drive at nighttime.  He reported that he went 
through a tunnel, and that when he came through at the other 
end the Germans threw a grenade under his truck.  The 
explosion reportedly destroyed his truck, and resulted in 
injuries to the veteran's left foot, left knee, and back.  

In a May 1997 rating decision, the RO denied service 
connection for PTSD, left knee replacement, left foot 
disorder, left eye disorder, and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  With respect to the 
PTSD, the RO noted that the service medical records were 
negative for injuries to the left foot and back, but that 
there was evidence that the veteran had a residual scar on 
his left knee.  The RO noted that the veteran reported in his 
original claim of compensation in February 1947, that this 
injury was sustained due to playing football.  Furthermore, 
the medical evidence was also negative for a diagnosis of 
PTSD.  Thus, the RO concluded that the rule regarding benefit 
of reasonable doubt did not apply because the preponderance 
of the evidence was against the claim.  The RO also found 
that the service connection claims for left knee replacement, 
a left foot disorder, and a left eye disorder were not well-
grounded because there was no evidence of treatment for any 
of these conditions in the service medical records.  In 
regard to the back disorder, the RO found that the evidence 
submitted was not new and material because it was not 
directly relevant to the issue considered.  The RO noted that 
the issue had previously been considered based on service 
medical records showing no evidence of a fractured lumbar 
vertebra.  The RO also noted that the evidence submitted 
included VAMC records for the period from April 1994 to 
October 1996 which were negative for treatment for a low back 
condition.

The veteran appealed the above rating decision to the Board.  
In December 1998, the veteran was accorded a videoconference 
hearing before the undersigned Board Member.  The veteran 
testified that he served during World War II in France and 
Germany as part of the 596 Quartermaster Attachment.  He 
testified that his duties involved salvaging equipment, 
burying the dead, and shipping dog tags of dead soldiers back 
home.  The veteran also reiterated his story about driving a 
food supply truck that was bombed by the Germans.  He 
testified that his back was injured as a result of this 
explosion, and that his knee and feet were hurt playing 
baseball.  The veteran emphasized that the RO was wrong when 
they stated that he hurt his knee playing football, because 
he was a baseball player.  He also testified that he had 
surgery on his knee while in Germany, and that a plastic knee 
cap was installed at that time.  Regarding his left eye, the 
veteran testified that a specialist informed him that he had 
fluids in the eye that resulted in irritation, and that his 
eye had been bothering him ever since the truck bombing 
during service.  Additionally, the veteran indicated that he 
was drawing regular Social Security and not disability.


Legal Criteria: Service Connection.  Service connection for 
VA disability compensation purposes will be awarded to a 
veteran who served on active duty during a period of war, or 
during a post-1946 peacetime period, for any disease or 
injury that was incurred in or aggravated by a veteran's 
active service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 11 31, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis: PTSD.  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

A "clear diagnosis" of PTSD is, at a minimum, an 
unequivocal one.  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Whether a 
veteran engaged in combat with the enemy must be determined 
through recognized military citations or other service 
department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  Zarycki 
at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Where the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony, is insufficient to establish the alleged noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West, 7 Vet. App.  at 76.

In the instant case, the record does not indicate that the 
veteran engaged in combat.  Granted, his period of active 
duty occurred during what is legally recognized as the World 
War II period.  See 38 C.F.R. § 3.2(d).  However, service 
during a period of war does not, in and of itself, prove that 
the veteran engaged in combat as this relates to the period 
of time and not to the veteran's specific duties.  No combat 
duties are listed in the veteran's service records, and he 
did not receive any awards or decorations denoting combat 
service.  Furthermore, his Enlisted Record and Report of 
Honorable Discharge states that he did not participate in any 
battles or campaigns, and that he did not receive any wounds 
in action.  

Regarding the veteran's account that he was injured during 
service when the Germans threw a grenade in his truck, the 
Board notes that this incident is not supported by the 
veteran's service records.  Additionally, assuming that the 
veteran had submitted a well-grounded claim, the Board notes 
that the May 1996 VA PTSD examiner found the veteran's memory 
to be spotty, which would cast doubt on the validity of the 
veteran's lay account about his in-service experiences.  
Moreover, both the May 1996 and the March 1988 VA examiners 
doubted the validity of this account given the fact that the 
hostilities were over in Europe.  

Even if the Board were to presume that the veteran's account 
were true, his claim for PTSD would still not be well-
grounded as there is no "clear" diagnosis of PTSD in the 
medical records on file.  The medical records show treatment 
for depression, anxiety, as well as the May 1996 VA 
examiner's diagnosis of organic brain syndrome.  Granted, the 
Dallas VAMC records do indicate that the veteran was to be 
evaluated for PTSD symptoms, but the evidence does not show 
that he was actually diagnosed with that disorder.  Moreover, 
not only is there no diagnosis of PTSD, there is no competent 
medical evidence which relates the veteran's current 
psychiatric problems to his period of active service beyond 
the veteran's own contentions.  Such determinations of 
medical diagnosis and causation requires competent medical 
evidence in order to have probative value.  Grottveit, at 93; 
Caluza at 504.  Nothing in the claims folder shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, these contentions cannot well ground the claim 
of service connection for PTSD, nor can it well ground a 
claim of service connection for an unspecified psychiatric 
disorder.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for PTSD 
is not well-grounded, and must be denied.  The Board notes 
that the RO did not deny the veteran's PTSD claim on the 
basis of it not being well-grounded.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, such as whether or not the appellant's 
claim is well grounded, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Left knee replacement.  The service medical records do show 
that the veteran sustained a knee injury during service while 
he was stationed in Germany, for which he spent 5 days in the 
dispensary.  However, the service medical records do not show 
that a total knee replacement was performed.  In fact, there 
is no medical evidence to show that the veteran has ever had 
total left knee replacement beyond his own contentions.  As 
stated above, the record does not show that the veteran is 
qualified to render a medical opinion.  Although the veteran 
has stated that he was informed that a plastic knee was 
inserted into his left leg, the Court of Veterans Appeals 
(Court) has held that an appellant's lay statement regarding 
what a physician allegedly told him or her is too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, even if the veteran's statement could be 
accepted as having probative value, the record shows that the 
veteran's left knee has been examined and X-rayed on numerous 
occasions since his discharge from service.  While these 
records have shown various problems with the veteran's left 
knee, none of them indicates evidence of left knee 
replacement.

For the reasons stated above, the Board must conclude that 
the veteran's claim of entitlement to service connection for 
left knee replacement is not well-grounded as the evidence 
does not establish that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Left foot.  The service medical records do not show that the 
veteran was treated for or diagnosed with any left foot 
problems during his period of active duty.  Even accepting 
the veteran's contentions that he hurt his left foot in the 
alleged in-service truck explosion and/or playing baseball, 
the medical evidence does not show a diagnosis of a current 
foot disorder.  As there is no competent medical evidence of 
a current foot disorder, then obviously there is also no 
medical evidence which relates such problems to the veteran's 
period of active service.  

Absent competent medical evidence of a current disability, or 
competent medical evidence relating the disability to 
service, the Board must find that the veteran's claim is not 
well-grounded and must be denied.

Left eye.  The service medical records do not show that the 
veteran was treated for or diagnosed with any problems 
regarding his left eye during his period of active duty.  As 
mentioned above, the veteran's uncorrected vision for his 
left eye was 20/20 from the time of his induction to the time 
of his separation from service.  The only evidence of a 
current eye disorder are the veteran's own accounts of 
blurred vision.  Granted, the Dallas VAMC records do note the 
veteran's complaints of severely blurred vision, but these 
records do not contain an actual diagnosis of the condition 
by a qualified medical professional.  Also, these records do 
not show actual treatment for vision problems.  Even if this 
evidence could be accepted as proof of a current disability, 
there is no competent medical evidence which relates the 
veteran's reported vision problems to his period of active 
service other than the veteran's own contentions.  As stated 
above, the evidence does not show that the veteran is 
qualified to render a competent medical opinion.

Absent competent medical evidence of a current disability, or 
competent medical evidence relating the disability to 
service, the Board must find that the veteran's claim is not 
well-grounded and must be denied.

As an additional matter, the Board notes that even if the 
veteran's lay contentions were sufficient to well ground his 
service connection claims under Savage, the evidence does not 
support his contention that he was injured in a truck 
explosion during service.  No such incident is reported in 
the veteran's service records.  Furthermore, the veteran's 
memory has been shown to be poor.  Thus, as stated above, the 
evidence on file provides a basis on which to question the 
validity of the alleged in-service incident.  As a result, 
his claims would still result in a denial.

With respect to the above service connection claims, the 
Board also finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  Furthermore, since the veteran has not 
submitted the evidence necessary for well-grounded claims, a 
weighing of the merits of these claims are not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Legal Criteria: New and Material Evidence.  Despite the 
finality of a prior decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit recently struck down the legal test which 
found that in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
Federal Circuit found that this test imposed a greater burden 
than what was contemplated by the law and regulations on the 
issue of "new and material evidence."  The provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

If the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis.  The evidence submitted to reopen the veteran's 
claim for entitlement to service connection for a low back 
disorder includes the veteran's own contentions and medical 
records showing treatment for physical problems other than a 
back disorder.

The veteran's contentions that he injured his back in the 
alleged in-service truck explosion were before the RO at the 
time of the April 1988 rating decision.  Thus, these 
contentions are not "new."

The medical records submitted since the prior final decision 
are "new" to the extent that they were not available at the 
time of the prior decision.  However, this evidence is not 
"material" because, as stated above, these records do not 
show any treatment for or diagnosis of back problems.  Thus, 
these records do not bear directly and substantially upon the 
specific matter under consideration.

As there is no other evidence on file in support of the 
veteran claim, the Board must conclude that new and material 
evidence has not been submitted to reopen the veteran's 
claim.  Therefore, the claim remains denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for left knee replacement 
is denied.

Entitlement to service connection for left foot disorder is 
denied.

Entitlement to service connection for left eye disorder is 
denied.

New and material evidence not having been received to reopen 
the claim seeking entitlement to service connection for a low 
back disorder, the claim remains denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

